DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Considering Claim 10:  Claim 10 depends from a cancelled claim.  For the purpose of further examination, claim 10 will be interpreted as depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

Claims 1, 2, 4, 5, 10, 14, 16, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kurple (US Pat. 5,034,094) in view of Loutfi et al. (Tappi Journal, 1991, Vol. 74(1) pg. 203).
Considering Claims 1, 5, 30, and 32:  Kurple teaches a process for recovering chemicals from an alkaline lignin material comprising precipitating lignin from a black liquor/alkaline lignin maerial comprising NaOH in the presence of sulfuric acid (Example 1); separating the lignin from the black liquor (Example 1); and treating the residual solution through a crystallization stage to form crystallized sodium sulfate (Example 1).
	Kurple teaches acidifying the black liquor with sulfuric acid to precipitate the lignin, but is silent towards the pH of the precipitation step.  The pH would control the solubility of the lignin in the mixture, as the acid is added to precipitate the lignin and the pH affects the protonation of the hydroxyl and other groups in the lignin structure.  Loutfi et al. teaches that the yield of lignin is increased with decreasing pH, with a 90% yield at a pH of 2-3 (pg. 3).  As such, a person having ordinary skill in the art would consider the pH to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the pH through routine experimentation, and the motivation to do so would have been, to optimize the yield of lignin during the precipitation step.
	Kurple teaches concentrating/evaporating the sodium salt fraction prior to the crystallization (Example 1).  Kurple does not teach modifying the pH between the precipitation and the crystallization stage, which would include the concentration step.  As the pH of the precipitation step would be between 2 and 4 in the above modified process, the pH would also be between 2 and 4 in the concentrating step of Kurple.
Kurple does not teach recycling the liquor from the crystallization to the precipitation stage.  However, Loutfi et al. teaches recycling the filtrate from a lignin slurry dewatering comprising residual lignin to the weak black liquor storage (Fig. 1).  A portion of the weak black liquor is then sent to the lignin precipitation step (Fig. 1).  Thus, at least a portion of the filtrate is recirculated to the precipitation phase through the weak black liquor storage tank.  Kurple and Loutfi et al. are analogous art as they are concerned with the same field of endeavor, namely lignin recovery from a 
Considering Claims 2 and 16:  Kurple teaches that the alkaline lignin material is formed by a delignification process comprising treating wood material with sodium hydroxide prior to the precipitation (Fig. 2).
Considering Claim 4:  Kurple does not teach an evaporation step before the precipitation stage. However, Loutfi et al. teaches using an evaporator prior to lignin precipitation (Fig. 1).  It would have been obvious to a person having ordinary skill in the art to have used the evaporation step of Loutfi et al. in the process of Kurple, and the motivation to do so would have been to reduce the amount of acid needed to lower the pH of the solution by removing excess water that would lower the acid concentration.
Considering Claim 10:  The concentration step of Kurple would inherently reduce the concentration of carboxylic acids such as acetic acid present in the black liquor due to their low boiling points.
Considering Claim 14:  Kurple teaches recirculated NaOH to the delignification stage (Fig. 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurple (US Pat. 5,034,094) in view of Loutfi et al. (Tappi Journal, 1991, Vol. 74(1) pg. 203) as applied to claim 2 above, and further in view of Li (US Pat. 5,522,958).
Considering Claim 3:  Kurple teaches the process of claim 2 as shown above.
	Kurple does not teach the kraft pulping as being multiple stages.  However, Li teaches a kraft pulping process with two stages in series (2:25-55).  Kurple and Li are analogous art as they are concerned with the same field of endeavor, namely wood pulping.  It would have been obvious to a person having ordinary skill in the art to have used the two stage kraft pulping of Li as the kraft pulping step of Kurple, and the motivation to do so would have been, as Li suggests, to increase the removal of lignin from the pulp (3:22-37).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurple (US Pat. 5,034,094) in view of Loutfi et al. (Tappi Journal, 1991, Vol. 74(1) pg. 203) as applied to claim 1 above, and further in view of Ohman et al. (US 2008/0051566).
Considering Claims 6-8:  Kurple teaches the process of claim 1 as shown above.
	Kurple does not teach the means of separating the lignin precipitate from the liquor.  However, Ohman et al. teaches removing a lignin precipitate from a liquor with a filter press (¶0034).  Kurple and Ohman et al. are analogous art as they are concerned with the same field of endeavor, namely lignin recovery from a wood pulping process.  It would have been obvious to a person having ordinary skill in the art to have used the filter press of Ohman et al. in the process of Kurple, and the motivation to do so would have been, as Ohman et al. suggests, it is a suitable means for performing the separation step of Kurple (¶0034).

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurple (US Pat. 5,034,094) in view of Loutfi et al. (Tappi Journal, 1991, Vol. 74(1) pg. 203) as applied to claim 1 above, and further in view of Martin (US Pat. 5,230,779).
Considering Claims 12, 13, and 15:  Kurple teaches the process of claim 1 as shown above.
	Kurple teaches recovering the sodium sulfate to produce a sodium hydroxide for recycling to the pulping step (Fig. 2).  However, Kurple does not teach using electrolysis to recover the sodium hydroxide.  Martin teaches using electrolysis to separate sodium sulfate to sodium hydroxide and sulfuric acid (Abstract).  Martin is analogous art as it concerned with a similar technical difficulty, namely the recovery of sodium sulfate.  It would have been obvious to a person having ordinary skill in the art to have used the electrolysis step of Martin to recover sodium hydroxide in the process of Kurple, and the motivation to do so would have been, it would also produce sulfuric acid that can be recirculated to the precipitation step.

Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that Kurple does not teach the combination of an evaporation step and a crystallization (pg. 7) is not persuasive.  Kurple teaches concentrating/evaporating the sodium salt fraction prior to the crystallization (Example 1).  The concentration involves the removal of a portion of the water solvent/evaporation of the solution.
B)  In response to applicant's arguments against the references individually (pg. 7-8), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  While Kurple does not teach the claimed pH or the recycling of the residual liquor, these features are obvious based on the teachings of Loutfi et al., as set forth above.  Additionally, while Loutfi et al. does not teach a crystallization step, these feature is taught by Kurple, as set forth above.
 C)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absence of additional processing of the mother liquor from the crystallization stage prior to the addition into the precipitation stage) (pg. 8-9) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Loutfi et al. teaches recycling the filtrate from a lignin slurry dewatering comprising residual lignin to the weak black liquor storage (Fig. 1).  A portion of the weak black liquor is then sent to the lignin precipitation step (Fig. 1).  Thus, at least a portion of the filtrate is recirculated to the precipitation phase through the weak black liquor storage tank.  Although the filtrate is evaporated with additional black liquor prior to the addition to the precipitation step, this is not precluded by the claims.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended.").  See MPEP § 2111.03.
	D)  The applicant’s argument that the references don’t teach the claimed pH for precipitation (pg. 9-10) is not persuasive.  Kurple teaches acidifying the black liquor with sulfuric acid to precipitate the lignin, but is silent towards the pH of the precipitation step.  The pH would control the solubility of the lignin in the mixture, as the acid is added to precipitate the lignin and the pH affects the protonation of the hydroxyl and other groups in the lignin structure.  Loutfi et al. teaches that the yield of lignin is increased with decreasing pH, with a 90% yield at a pH of 2-3 (pg. 3).  As such, a person having ordinary skill in the art would consider the pH to be a result effective variable.  It would have been obvious to a person having ordinary skill in the art to have optimized the pH through routine experimentation, and the motivation to do so would have been, to optimize the yield of lignin during the precipitation step.
	Kurple teaches concentrating/evaporating the sodium salt fraction prior to the crystallization (Example 1).  Kurple does not teach modifying the pH between the precipitation and the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/LIAM J HEINCER/Primary Examiner, Art Unit 1767